Citation Nr: 0630608	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  04-42 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for a disability 
manifested by hypoglycemia.

4.  Entitlement to service connection for a spinal disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision rendered by the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In that decision, the RO 
determined that a previously-denied claim for service 
connection for PTSD had not been reopened, that a previously-
denied claim for service connection for migraine headaches 
had been reopened but was nonetheless denied, and that claims 
for service connection for a back disability and for a 
disability manifested by hypoglycemia were denied.

The issues of entitlement to service connection for PTSD and 
for a spinal disorder are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  By rating decision dated in February 1997, the RO denied 
service connection for a mental health disorder, to include 
PTSD.  

2.  Evidence associated with the veteran's claims file 
subsequent to February 1997 raises a reasonable possibility 
of substantiating the veteran's claim for service connection 
for PTSD.

3.  By rating decision dated in February 1997, the RO denied 
service connection for migraine headaches.

4.  Evidence associated with the veteran's claims file 
subsequent to February 1997 raises a reasonable possibility 
of substantiating the veteran's claim for service connection 
for migraine headaches.

5.  Migraine headaches were not manifested during active 
service, nor is it shown that migraine headaches currently 
shown are related to such service.

6.  Competent medical evidence does not demonstrate the 
presence of a disability manifested by hypoglycemia.


CONCLUSIONS OF LAW

1.  The RO's February 1997 rating decision, wherein service 
connection for a mental health disorder, to include PTSD, was 
denied, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.1103 (2005).

2.  The evidence received since the RO's February 1997 
decision is new and material, and serves to reopen the 
veteran's claim for service connection for PTSD.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2005).

3.  The RO's February 1997 rating decision, wherein service 
connection for migraine headaches was denied, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.1103 
(2005).

4.  The evidence received since the RO's February 1997 
decision is new and material, and serves to reopen the 
veteran's claim for service connection for migraine 
headaches.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).

5.  Migraine headaches were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).

6.  A disability manifested by hypoglycemia was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), prescribes VA's duties to notify the claimant 
of the evidence needed to substantiate a claim, of the 
evidence VA will obtain, and of the claimant's 
responsibilities with regard to obtaining evidence.  It also 
prescribes VA's duties to help a claimant obtain relevant 
evidence, duties collectively referred to as the "duty to 
assist."  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F. 3rd 1328 (Fed. Cir. 2006).

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  These five elements 
are:  1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

While the veteran was not advised of the criteria that would 
serve to reopen his claims for service connection for PTSD 
and migraine headaches, in contravention of the requirements 
of Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), further development with regard to those claims to 
reopen would serve no useful purpose, in view of the 
favorable determination herein reopening the claims.  A 
remand is inappropriate where there is no possibility of any 
benefit flowing to the veteran.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991).

With regard to the veteran's reopened claim for service 
connection for migraine headaches, and claim for service 
connection for a disability manifested by hypoglycemia, the 
Board notes that a September 2003 letter from the RO to the 
appellant satisfied VA's duty to notify.  The letter informed 
the appellant of what evidence was required to substantiate 
his service connection claims and of his and VA's respective 
duties for obtaining evidence.  The appellant was also asked 
to submit evidence and/or information in his possession, 
pertinent to the appeal, to VA.  

The Board notes that information with regard to the 
assignment of a disability rating or an effective date, in 
the event of an award of benefits, was not addressed in any 
communication that was sent to the appellant during the 
course of this appeal.  Such failure to do so is not 
prejudicial to the appellant, inasmuch as no compensation is 
awarded herein.  As such, any deficiency in notice with 
regard to the assignment of a disability rating or an 
effective date is rendered moot.  Mayfield, supra.

Duty to assist

The Board notes that the veteran's service medical records, 
and records of post-service medical treatment, have been 
associated with his claims file.  He was offered, and 
declined, the opportunity to present testimony at the RO 
and/or before a member of the Board.  The Board has carefully 
reviewed his statements and concludes that he has not 
identified further evidence not already of record that could 
be obtained.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claims.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his case.  Essentially, all available evidence 
that could substantiate the claims adjudicated herein has 
been obtained.  There is no indication in the file that there 
are additional available and relevant records that have not 
yet been secured.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of each claim.  The Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).



Legal criteria and analysis

Service connection for PTSD

The veteran's claim for service connection for a mental 
health disorder, to include PTSD, was denied by the RO in 
February 1997.  He was notified of that decision, but did not 
initiate an appeal.  Under 38 U.S.C.A. § 7105, an unappealed 
RO decision is final, and may not thereafter be reopened and 
allowed.  The exception to this rule is found at 38 U.S.C.A. 
§ 5108, which provides that "[i]f new and material evidence 
is presented or secured with respect to a claim, which has 
been disallowed, the [VA] shall reopen the claim and review 
the former disposition of the claim."  Therefore, once the 
RO renders a decision on a particular claim that is not 
appealed, the claim cannot be reopened or adjudicated by VA 
absent the submission of new and material evidence.  38 
U.S.C.A. §§ 5108, 7104(b) (West 2002); Barnett v. Brown, 
supra.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  The veteran submitted 
his request to reopen his claim subsequent to August 29, 
2001; the regulation that has been in effect as of that date 
stipulates that new evidence means evidence not previously 
submitted to agency decisionmakers, while material evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (in effect as of August 29, 2001).  VA is 
required to review for its newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and re-adjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  

The evidence of record in February 1997, when the RO denied 
the veteran's initial claim of service connection for a 
mental health disorder, to include PTSD, consisted primarily 
of the veteran's service medical records.  The RO, in denying 
this claim, specifically observed that there was no inservice 
evidence of a mental health disorder, to include PTSD, and 
that there was no current evidence that such a disability 
existed as of February 1997.  

As noted above, the veteran did not appeal the RO's decision.  
That decision, accordingly, is final, and can be reopened 
only upon the receipt by VA of new and material evidence.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.1103 
(2005).

The evidence associated with the veteran's claims file since 
February 1997, with regard to a claim for service connection 
for PTSD, includes treatment records dated in 1998 and 
thereafter that indicate possible diagnoses of PTSD, and 
complaints by the veteran of recurring flashbacks to his 
Vietnam experiences.  The evidence also includes statements 
from the veteran pertaining to inservice incidents that he 
alleges were stressor events.    

This evidence is new, in that it presents information - that 
the veteran was possibly deemed to have PTSD, that he 
purportedly suffers from recurring flashbacks to his service, 
and that he allegedly experienced specific incidents that 
were stressor events - that had not previously been known.  
As such, it is material, in that it relates to 
unsubstantiated facts (the current manifestation of PTSD and 
the occurrence of a stressor event) that are necessary to 
establish the claim.  To that extent, and to that extent 
only, the veteran's appeal to reopen a claim for service 
connection for PTSD is granted.

Service connection for migraine headaches

The veteran's claim for service connection for migraine 
headaches was also denied by the RO in February 1997; he was 
notified of that decision but did not initiate an appeal.  As 
noted above, in such circumstances the decision is final (see 
38 U.S.C.A. § 7105) and may not thereafter be reopened unless 
new and material evidence is received by VA (see 38 U.S.C.A. 
§ 5108).  

The veteran submitted his request to reopen his claim for 
service connection for migraine headaches subsequent to 
August 29, 2001.  The criteria for reopening claims in such 
circumstances are set forth above, and need not be repeated.

The evidence of record in February 1997, when the RO denied 
the veteran's initial claim of service connection for 
migraine headaches, consisted primarily of the veteran's 
service medical records.  The RO, in denying this claim, 
found that there was no evidence of migraine headaches during 
service, and that there was no current evidence that such a 
disability existed as of February 1997.

The veteran did not appeal this decision; it is accordingly 
final and can be reopened only upon the receipt of new and 
material evidence.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.1103 (2005).  The Board notes that the RO, 
when adjudicating this claim in January 2004, determined that 
this claim had been reopened, but that service connection for 
migraine headaches nonetheless remained denied.  The question 
of reopening a previously-denied claim, however, is a matter 
for Board consideration, notwithstanding any RO 
determination.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996) (before considering previously adjudicated claim, the 
Board must determine that new and material evidence was 
presented or secured for claim, making RO determination in 
that regard irrelevant).  The Board nonetheless in this 
instance, as explained below, concurs with the RO's January 
2004 decision, and finds that the veteran's claim for service 
connection for migraine headaches has been reopened.

The evidence associated with the veteran's claims file since 
February 1997, with regard to a claim for service connection 
for migraine headaches, includes treatment records dated in 
1998 and thereafter that indicate the presence of migraine 
headaches in July 2000 and September 2003, and headaches in 
February 2001.  This evidence is new, in that it presents 
information that had previously not been known; as of 
February 1997, the current manifestation of migraine 
headaches had not been shown.  As such, it is material, in 
that it relates to unsubstantiated facts that are necessary 
to establish the claim.  The claim, accordingly, has been 
reopened.

The Board must now determine whether service connection for 
migraine headaches can be granted.  The Board notes that 
consideration of this claim at this time in no way prejudices 
the veteran, inasmuch as the RO also found that the claim had 
been reopened, and accorded the veteran a de novo review of 
this issue, and had complied with the notice and duty to 
assist provisions of the VCAA.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The recent medical evidence references findings of migraine 
headaches.  There is evidence of a current disability, and 
Hickson element (1) is satisfied.

However, the medical record does not demonstrate that 
migraine headaches were manifested in service.  The report of 
the veteran's service separation medical examination, dated 
in December 1968, shows that he was clinically evaluated as 
normal in all pertinent aspects, while on a report of medical 
history prepared in conjunction with that examination he 
specifically denied having or ever having had frequent or 
severe headaches.  In addition, the post-service medical 
evidence indicating the presence of headaches does not show 
that headaches were manifested prior to 2000, or that the 
presence of headaches as of that date was related to the 
veteran's service; see 38 C.F.R. § 3.303(d) (2005).

In brief, Hickson element (2), an inservice disability or 
injury, is not met.  The veteran's claim for service 
connection for migraine headaches accordingly fails.

Service connection for a disability manifested by 
hypoglycemia

The statutory provisions and judicial criteria governing the 
award of service connection are set forth above, and need not 
be repeated.

In order to be considered for service connection, a claimant 
must first have a disability.  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the United States Court of Appeals for 
Veterans Claims (Court) noted that Congress specifically 
limited entitlement for service-connected disease or injury 
to cases where such incidents had resulted in a disability.  
See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(service connection may not be granted unless a current 
disability exists).  A "current disability" means a 
disability shown by competent medical evidence to exist.  See 
Chelte v. Brown, 10 Vet. App. 268 (1997).

In the instant case, there is no clinical evidence that a 
disability manifested by hypoglycemia (that is, diminished 
glucose in the blood) is currently manifested.  The medical 
evidence of record, reflecting treatment of the veteran for 
various medical problems since 1998, does not show that such 
a disability has been diagnosed or is otherwise present; 
merely alleging that one has such disability, in the absence 
of clinical evidence, is insufficient.  The veteran's 
contentions, to the effect that hypoglycemia is related to 
diabetes, which is a disability "covered under the Agent 
Orange Act of 1991," is irrelevant, inasmuch as the medical 
evidence does not show that he has diabetes.

In short, there is no current evidence that demonstrates that 
a disability manifested by hypoglycemia is present at this 
time.  In the absence of the claimed disability, service 
connection may not be granted.  See Brammer, supra; see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); and 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service 
connection cannot be granted if the claimed disability does 
not exist).  The veteran's claim for service connection for 
such a disability, accordingly, fails.


ORDER

New and material evidence has been received, and the 
veteran's appeal to reopen the claim for service connection 
for PTSD is granted, to that extent.

New and material evidence has been received, and the 
veteran's appeal to reopen the claim for service connection 
for migraine headaches is granted, to that extent.

Service connection for migraine headaches is denied.

Service connection for a disability manifested by 
hypoglycemia is denied.


REMAND

As indicated above, the Board has determined that the 
veteran's claim of entitlement to service connection for PTSD 
has been reopened.  It is now incumbent upon the RO to review 
the complete evidentiary record, and to undertake any 
additional development of the evidence if necessary.

In particular, the Board notes that the veteran has cited 
particular stressor events, but that development of the 
record with regard to those purported stressors, and their 
relationship to the PTSD that may now be manifested, has not 
been undertaken.  Such development is necessary under VA's 
duty to assist as required by the VCAA.

With regard to the veteran's claim of service connection for 
a spinal disability, the Board notes that the recent medical 
record is replete with references to recent treatment for 
various back disabilities.  Review of his service medical 
records shows that he was accorded treatment in July 1967 for 
complaints of low back pain, and that he indicated on the 
medical history prepared in December 1968 pursuant to service 
separation that he had, or once had, back trouble; a back 
sprain two years previously was noted.  This case thus 
presents certain medical questions which cannot be answered 
by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (the Board is prohibited from exercising its own 
independent judgment to resolve medical questions).  In 
particular, it is unclear whether there is a medical nexus 
between the veteran's inservice complaints and his current 
back problems, or whether his current back problems are the 
product of an accident he incurred in 1999.  These questions 
must be addressed by an appropriately qualified physician.  
See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. § 3.159(c)(4) (2005) (a medical examination or opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim).

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The RO should identify all stressor 
events cited by the veteran as a 
causative event that precipitated his 
PTSD.  If necessary, the RO should 
request that the U.S. Army and Joint 
Services Records Research Center (JSRRC), 
Kingman Building, Room 2C08, 7701 
Telegraph Road, Alexandria VA 22315-3802, 
furnish information pertaining to any 
such stressors that arose due to combat 
circumstances.  

2.  Following completion of the above 
action, and any additional development of 
the evidence deemed necessary, and if any 
stressor is deemed verified by VA, the 
veteran should be accorded a 
comprehensive PTSD examination by a VA 
psychiatrist.  All tests indicated should 
be accomplished at this time.  In 
particular, the examiner should be 
requested to indicate whether PTSD is or 
is not currently manifested and, if it 
is, the stressor event(s) that resulted 
in the onset of that disorder.  All 
findings, and the reasons therefor, 
should be set forth on the examination 
report.  The veteran's claims file is to 
be furnished to the examiner, for his or 
her review, prior to this examination.

3.  The veteran should be accorded a VA 
orthopedic examination in order to 
ascertain whether any current back 
disability is as likely as not related to 
his inservice complaint of low back pain, 
to include whether any current back 
disability is instead the product of 
post-service incidents.  All tests 
indicated are to be conducted at this 
time, and all findings, and the reasons 
therefor, should be set forth on the 
examination report.  The veteran's claims 
file is to be furnished to the examiner, 
for his or her review, prior to this 
examination.

4.  Thereafter, the RO should review the 
claims and determine whether service 
connection for PTSD and whether service 
connection for a spinal disorder, can now 
be granted.  With regard to the reopened 
claim for service connection for PTSD, 
the RO is to consider all of the evidence 
of record, to include that considered by 
the RO in February 1997.  If any 
determination remains in whole or in part 
adverse to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case, and 
with the appropriate period of time 
within which to respond thereto.  The 
case should then be returned to the Board 
for further appellate consideration, as 
warranted. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


